Citation Nr: 9919638	
Decision Date: 07/19/99    Archive Date: 07/28/99

DOCKET NO.  95-29 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disorder manifested by pes planus and hallux valgus.

2.  Entitlement to service connection for a neck and back 
disorder.

3.  Entitlement to service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1979 to 
March 1993.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of February 1994, 
from the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The Board notes that the veteran has raised the issue of 
service connection for a skin condition of the feet.  
Although the veteran mentioned this issue in his notice of 
disagreement, he has not yet been provided a statement of the 
case regarding that claim.  This matter is referred to the RO 
for appropriate action.  Regarding the veteran's claim for 
service connection for a foot disorder, this decision will 
review only the claim for service connection for pes planus 
and hallux valgus.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's entrance physical examination is negative 
for a finding of bilateral pes planus and hallux valgus.

3.  On VA examination, performed three months after his 
separation from active service, the veteran was noted to have 
bilateral pes planus and hallux valgus.

4.  The veteran has testified that he was told by the VA 
physician that his pes planus and hallux valgus were related 
to his wear of military footgear.


CONCLUSION OF LAW

Bilateral pes planus and hallux valgus were incurred during 
active air service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 and 
Supp. 1998); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
He has not alleged that any records of probative value that 
may be obtained and which have not already been associated 
with his claims folder are available.  The Board accordingly 
finds that the duty to assist him, as mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991), has been satisfied.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).

A review of the veteran's service medical records shows that 
on entrance physical examination, conducted in June 1979, 
there was no finding of bilateral pes planus or hallux 
valgus.  A medical board report, completed shortly before the 
veteran's separation from service, does not show a diagnosis 
of bilateral pes planus or hallux valgus.

The Board concludes that a grant of service connection for 
bilateral pes planus and hallux valgus is in order.  These 
conditions were not shown on entrance into service.  They 
were noted by VA examination three months after the veteran's 
separation.  The Board finds that it is as likely as not that 
these conditions developed during the veteran's 13 years of 
active service.


ORDER

Entitlement to service connection for bilateral pes planus 
and hallux valgus is granted.


REMAND

The veteran contends that he has an acquired psychiatric 
disorder which had its origins during his period of active 
service.  He specifically contends that his presently 
diagnosed chronic dysthymia began during active service.  

The Board notes that service medical records show treatment 
for anxiety and depression in late 1991 and early 1992.  The 
veteran was initially assessed with anxiety and depression.  
Later it appeared that the veteran's symptoms were related to 
his work environment, and that they subsided on change of 
duty assignment.  

Post service medical records indicate that the veteran was 
again treated for job related stress during his period of 
employment at Birmingham VAMC.  He is currently diagnosed 
with chronic dysthymia and is taking Sertraline.  Considering 
the fact that the precipitating factors related to these two 
periods of treatment are similar, in that they were both job 
related; the Board finds that a professional medical opinion 
regarding a possible relationship would be helpful in this 
case.  The Board specifically seeks an opinion regarding the 
likelihood that the veteran's inservice treatment was for the 
early manifestations of his current chronic dysthymia.

The veteran further contends that his currently diagnosed 
back disorder had its origins during his period of active 
service.  Service medical records, dated in 1984, show the 
veteran diagnosed which chronic, recurrent back strain.  He 
was eventually retrained as he was unable to continue in his 
military occupational specialty due to his physical 
limitations, including back pain.  

VA examination in June 1993 showed a normal back examination 
with no disability noted, however, subsequent VA treatment 
records show diagnoses of chronic low back pain and lumbar 
disc disease.  The veteran's private physician submitted a 
statement, dated in May 1994, in which he expressed an 
opinion that the veteran's chronic low back pain was related 
to his service.  It does not, however, appear that this 
physician had the opportunity to review the veteran's service 
medical records.

Although the veteran has a current diagnosis of chronic low 
back pain and lumbar disc disease, and inservice complaints 
regarding chronic low back pain, there does not appear to be 
a nexus between these two events, provided by medical 
evidence or opinion.  The Board finds that such an opinion 
one way or the other would be helpful to the disposition of 
this claim.

Therefore this claim is REMANDED to the RO for the following:

1.  The veteran's claims folder should be 
examined by the appropriate specialist.  
This specialist should be asked to review 
the veteran's service and post service 
medical records relating to his claimed 
acquired psychiatric disorder.  He should 
be asked to provide an opinion regarding 
the likelihood that the veteran's 
inservice psychiatric treatment was for 
an early manifestation of his current 
disorder, that is, whether any extant 
disorder began in service.  If this 
physician feels that the veteran should 
be examined again, such examination 
should be scheduled.  

2. A physician also should be asked to 
review the veteran's inservice and post-
service medical records and render an 
opinion regarding any possible 
relationship between his current back 
disorder and his diagnosis of chronic 
lumbar strain in 1984.  If this physician 
believes that another examination of the 
veteran must be performed, such 
examination should be scheduled.  This 
examiner should be asked to provide an 
opinion regarding the etiology any extant 
neck disorder as well.

3.  The examiners should be informed that 
their opinions will be most helpful to 
the Board if phrased in one of the 
following manners:  The veteran's claimed 
disorder is (1) definitely related to his 
inservice complaint (2) more likely than 
not related to his inservice complaint 
(3) as likely as not related to his 
inservice complaint (4) more likely than 
not unrelated to his inservice complaint 
(5) definitely unrelated to his inservice 
complaint.

Upon completion of the above described items the RO should 
review the veteran's claims for service connection for an 
acquired psychiatric disorder and for a back and neck pain 
disorder.  If the result remains adverse the RO should 
provide the veteran and his representative a supplemental 
statement of the case and adequate time to respond.  The 
claim should then be returned to the Board for further 
appellate review.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


 

